         Case 1:09-cr-00902-SHS Document 148 Filed 03/14/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 14, 2019

BY ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 1010
New York, New York 10007

       Re:     United States v. Hassan Nemazee,
               S1 09 Cr. 902 (SHS)

Dear Judge Stein:

       The Government respectfully submits this letter to provide the Court with a further status
update regarding the defendant, Hassan Nemazee’s, request to the Bureau of Prisons (“BOP”) to
be placed in home confinement pursuant to the eligible elderly and terminally ill inmates pilot
program, 34 U.S.C. § 60541(g).

       The Government understands that, following the BOP’s issuance of internal interim
guidance on Friday, March 8, 2019, Nemazee was recommended by his facility for placement in
home confinement and was approved yesterday, March 13, 2019. The Government further
understands that Nemazee’s placement is scheduled late next week, subject to any applicable
requirements of his Transitional Drug Abuse Treatment program and Residential Reentry
Management office, see 18 U.S.C. § 3621(e).


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                         by:      /s/ Michael D. Lockard
                                               Michael D. Lockard
                                               Assistant United States Attorney
                                               (212) 637-2193


cc: Lawrence McMichael, Esq. (by ECF and email)
